Title: From Thomas Jefferson to James Gibbon, 22 June 1820
From: Jefferson, Thomas
To: Gibbon, James


            
            Monticello
June 22. 20.
          Th: Jefferson prents his compliments to Majr Gibbons and his thanks for his attention to the box of seeds sent him from the Royal garden of Paris, which he has now safely recieved. it is a trust committed to him annually by the Directors of that garden to be passed on to some of the botanical gardens of our country. within the course of a couple of years he hopes to have  these missions usefully employed at our own university. if any expence has been incurred for the box, mr Gibson will be so good as to refund it, on recieving the bill. he prays Majr Gibbons to accept his friendly & respectful salutations.